                                      Case 2:20-cv-00850-JCM-VCF Document 7 Filed 06/26/20 Page 1 of 2



                        1       WENDY MEDURA KRINCEK, ESQ., Bar No. 6417
                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       wkrincek@littler.com
                                             ddickinson@littler.com
                        6
                                SANDRA KETNER, ESQ., Bar No. 8527
                        7       LITTLER MENDELSON, P.C.
                                200 S. Virginia Street
                        8       8th Floor
                                Reno, NV 89501.1944
                        9       Telephone:     775.348.4888
                                Fax No.:       775.786.0127
                     10         Email:         sketner@littler.com

                     11         Attorneys for Defendant
                                VALLEY HEALTH SYSTEM, LLC.
                     12

                     13                                        UNITED STATES DISTRICT COURT

                     14                                             DISTRICT OF NEVADA

                     15

                     16         STEVEN COOK,                                   Case No. 2:20-cv-00850-JCM-VCF

                     17                           Plaintiff,
                                                                               STIPULATION AND ORDER TO
                     18         vs.                                            ARBITRATE AND STAY PROCEEDINGS

                     19         VALLEY HEALTH SYSTEM, LLC.;
                                AND DOES 1-50, inclusive,
                     20
                                                  Defendant.
                     21

                     22
                                        Plaintiff STEVEN COOK (“Plaintiff”) and Defendant VALLEY HEALTH SYSTEM, LLC
                     23
                                (“Defendant”), by and through their respective counsel of record, do hereby stipulate and agree as
                     24
                                follows:
                     25
                                        WHEREAS, on or about October 18, 2016, Plaintiff entered into an agreement with Defendant
                     26
                                to arbitrate all disputes arising out of or relating to Plaintiff’s employment or termination of
                     27
                                employment (“the Alternative Resolution for Conflicts (“ARC”) Agreement”);
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                     Case 2:20-cv-00850-JCM-VCF Document 7 Filed 06/26/20 Page 2 of 2



                        1                 WHEREAS, on or about May 13, 2020, Plaintiff filed a Complaint in the United States District

                        2        Court, District of Nevada, alleging claims for (1) age discrimination; (2) age discrimination -

                        3        retaliation; and (3) hostile work environment (hereinafter “the Action”).

                        4                 WHEREAS, the claims alleged in the Action fall within the scope of the ARC Agreement,

                        5        which both parties agreed to submit to final and binding arbitration;

                        6                 IT IS HEREBY STIPULATED by and between Plaintiff and Defendant and ORDERED, as

                        7        follows:

                        8                 1.        The Action, in its entirety, shall be submitted to binding arbitration pursuant to the

                        9        terms of the ARC Agreement;

                     10                   2.        All proceedings in the instant action shall be stayed and this Court shall retain

                     11          jurisdiction over the action pending the conclusion of the arbitration.

                     12          Dated: June 10, 2020                             Dated: June 10, 2020
                     13         Respectfully submitted,                            Respectfully submitted,
                     14

                     15 /s/ Theresa M. Santos, Esq.                               /s/ Sandra Ketner, Esq.
                        DANIEL R. WATKINS, ESQ.                                   WENDY M. KRINCEK, ESQ.
                     16 THERESA M. SANTOS, ESQ.                                   SANDRA KETNER, ESQ.
                        WATKINS & LETOFSKY, LP                                    DIANA G. DICKINSON, ESQ.
                     17                                                           LITTLER MENDELSON, P.C.
                        Attorneys for Plaintiff
                     18 STEVEN COOK                                               Attorneys for Defendant
                                                                                  VALLEY HEALTH SYSTEM, LLC.
                     19

                     20
                                                                                 ORDER
                     21

                     22                                                          IT IS SO ORDERED.

                     23                                                          Dated this
                                                                                       June _____ day of June, 2020.
                                                                                              26, 2020.

                     24

                     25                                                          __________________________________________
                                                                                 UNITED STATES DISTRICT JUDGE
                     26
                                 4833-9135-0463.1 069080.1169
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                     2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
